Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application. Claims 17-18 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-16, 19-20 are considered in this Office action. 
Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16, 19-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “An automatic dishwasher comprising… a bracket axis”. It is not clear whether the recited bracket axis s a physical component of the dishwasher, or a characteristics of the mounting bracket. For the purpose of this examination, it is interpreted as the latter, i.e. that the mounting bracket has the bracket axis.
Claim 1 recites the limitation “the pump assembly has at least one degree of freedom along the bracket axis”. The term “degree(s) of freedom” generally refers to the maximum number of logically independent values, which are values that have the freedom to vary, in the data sample, usually discussed in relation to various forms of hypothesis testing in statistics. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term, In this case, it is not clear the degree of freedom of what value(s) is required to meet this recitation. For the purpose of examination, it is interpreted as the pump assembly is capable of movement along the bracket axis. Further, since the pump assembly is a collection of various components, such as the pump, the motor, etc., it is not clear whether the whole pump assembly is required to be capable to move along the bracket axis, or at least one component of the pump assembly is required to be capable to move along the bracket axis. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Correction and/or clarification is required.
Claim 2 recites “the mounting bracket secures the outlet”. Since the pump assembly is a collection of various components, such as the pump, the motor, etc., it is e.g. whether the outlet is fixed on the mounting bracket without movement capability, while the rest of the pump assembly is capable of movement, or the outlet is supported by the mounting bracket and is capable of movement along the bracket axis. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Correction and/or clarification is required. 
Claim 3 recites “permit movement in the at least one degree of freedom”. It is not clear what movement in the at least one degree of freedom is, and movement of which component is permitted by the arm. 
Claim 9 recites “constrained layer material”. It is not clear what the constrained layer material is.
Claim 19 recites “the pump assembly further comprises a centrifugal pump”. It is not clear whether the centrifugal pump is a second pump, in addition to “a pump” recited in claim 1, or the same pump, i.e. “the pump in the pump assembly is a centrifugal pump”. For the purpose of examination, it is interpreted as it can be either. Correction and/or clarification is required.
Claims 4-16, 19-20 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0015242 A1), hereinafter Shin and Bennett et al. (US 2013/0068266 A1), hereinafter Bennett.
Regarding claim 1, Shin discloses an automatic dishwasher (100, Fig. 1, para 32) comprising a tub (11) having a bottom (15) and at least partially defining an open face treating chamber; a lower area (defined by sides and bottom of cabinet 1 and the bottom of tub 15) defining a mechanical area beneath the bottom of the tub (containing pumps, pipe connections and valves, e.g. Figs. 1 and 3); at least one sprayer (3, 5) emitting liquid into the treating chamber; a recirculation circuit (7) fluidly coupling the tub to the at least one sprayer (Fig. 1, para 47); a drain circuit (137) fluidly coupling the tub to a household drain (via 139, para 45); a pump assembly having a pump (8) fluidly coupled to the recirculation circuit and a motor (87) driving the pump (para 87); a mounting bracket (138) securing the pump assembly to the connecting unit (131) fixed to the lower portion of the cover 15 (para 59); and having a bracket axis defined along 
The area defined by the sides and bottom of cabinet 1 and connecting unit 131 are interpreted as the base supporting the bottom of the tub, in the broadest reasonable interpretation. As an alternative interpretation of the claimed base, Bennett teaches an automatic dishwasher (10, Fig. 1) comprising a tub (Fig. 7) having a bottom (164) and at least partially defining an open face treating chamber (16); a base (180, para 40) supporting the bottom of the tub (164) and defining a mechanical area beneath the bottom of the tub (Fig. 1); at least one sprayer (34, 36, 38, 40) emitting liquid into the treating chamber (para 21); a recirculation circuit (42, 44) fluidly coupling the tub to the at least one sprayer; a recirculation system comprising a pump (31); and that the base structure comprises mounting elements to mount the liquid recirculation system to the base structure, and that the pump assembly is mounted to the mounting elements (para 63, claims 2 and 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Shin with the base of Bennett for the predictable result of forming an area below the tub of the dishwasher, since the number of rationales identified by Supreme Court in KSR to 
Regarding claim 2, Shin discloses that the pump assembly comprises an outlet (82, Fig. 1, para 50) and the mounting bracket secures the outlet (via coupling the second supporting unit 136 and the second fastening unit 88 via 95 located adjacent the outlet 82, analogous to coupling of the first supporting unit 134 and the first fastening unit 86 via 93 located adjacent inlet 84, as shown in Fig. 3).
Regarding claim 3, Shin discloses that the mounting bracket comprises an arm (flange 1385) abutting the outlet (82). The disclosed arm is connected to the outlet 82 via the elastic connector 95, and the outlet 82 is further connected to an elastic connector 99 (para 75), and thus, in the arrangement of Shin, the arm capable to permit movement in the at least one degree of freedom, as claimed.
Regarding claim 4, in the arrangement disclosed by Shin, the bracket axis (directed towards the sump) is parallel to the arm (1385), as claimed.
Regarding claim 5, the mounting bracket (138) disclosed by Shin comprises a body 1381 and flanges 1383 and 1385 (e.g. Fig. 2), and in the disclosed combination the arrangement of 1381 and 1385 reads on the claimed L-shaped body.
Regarding claim 7, Shin discloses that the insulating unit (95) is made of rubber, has a flat shape (Fig. 2), is carried by the arm (via 136) and is located between the arm (1385) and the pump assembly (Fig. 3). Thus, the disclosed insulating unit is interpreted as the claimed gripping layer carried by the arm and located between the arm and the pump assembly. 
Regarding claim 8, Shin discloses that the gripping layer (95) comprises vibration damping material (rubber, para 79).
Regarding claim 9, Shin discloses that the vibration damping material comprises rubber (para 20). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select materials, such as EPDM, natural rubber, silicone, constrained layer material, or plastic, since it has been held that the selection of a known material based of its suitability for its intended use was obvious. See MPEP 2144.07 regarding Art Recognized Suitability for an Intended Purpose. The motivation for doing so would be to support pump assembly while permitting movement of the pump to attenuate vibrations.
Regarding claim 10, Shin discloses that the gripping layer (95) comprises a plurality of ridges (on upper end lower ends adjacent fastening holes, Fig. 2).
Regarding claim 11, Shin discloses that the plurality of ridges are on a side opposite the arm (Fig. 2). Shin does not disclose the plurality of ridges are facing the arm, i.e. are located on a side that confronts the arm. It would have been obvious to one 
Regarding claim 12, Shin discloses that the plurality of ridges are spaced from each other by a spacing distance (in vertical direction, Fig. 2).
Regarding claim 13, in the arrangement of Shin, the spacing distance is appears to be greater than or equal to a height of the ridges (e.g. Fig. 2), and thus, a person of ordinary skill viewing the drawing would also find such proportion obvious. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the spacing distance and/or the size of the ridges as desired, with no change in respective function, absent any secondary considerations or showing of criticality of such sizes/ proportions. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion.
Regarding claim 14, Shin discloses that the arm (1385) comprises at least one projection (136) configured to carry the gripping layer (95, Fig. 2).
Regarding claim 15, Shin discloses that the gripping layer (95) comprises at least one through hole (953) configured to receive the projection via an interference fit (Fig. 2).
Regarding claim 16, in the arrangement disclosed by Shin, the pump assembly is capable to slide relative to the arm, e.g. during installation in the horizontal direction toward the sump, or during vibrations via elastic insulating unit (95). The disclosed 
Regarding claim 19, Shin discloses that the pump (8) comprises an impeller (85) rotationally driven by the motor (87, Fig. 1, para 45). The disclosed pump having the impeller is interpreted as the claimed centrifugal pump, in the broadest reasonable interpretation.
Regarding claim 20, Shin discloses that the pump assembly comprises a recirculation pump (8), and a drain pump (139, e.g. Fig. 1, paras 32 and 45).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0015242 A1), hereinafter Shin, Bennett et al. (US 2013/0068266 A1), hereinafter Bennett, and Gerstacker (EP 1956263 A1, cited in IDS), hereinafter Gerstacker.
The reliance of Shin and Bennett is set forth supra.
Regarding claim 6, Shin discloses that the L-shaped body (1381 and 1385) protrudes from the connecting unit (131, para 60). Shin does not disclose that the L-shaped body is secured to the base by at least one mount opposite the arm.
Gerstacker discloses a mounting arrangement for a dishwasher comprising a pump assembly (18); a mounting bracket (2) securing the pump assembly to the base having an L-shape body (Fig. 1), an arm (5); that the pump assembly has at least one degree of freedom along the bracket axis (via 5 and 6), and that the bracket is secured to the base by at least one mount (24) opposite the arm (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Shin and Bennett with mounting the mounting bracket to .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2013/0068266 A1), hereinafter Bennett and Licentia (DE 9108936, cited in IDS), hereinafter Licentia.
Regarding claim 1, Bennett discloses an automatic dishwasher (10, Fig. 1) comprising a tub (Fig. 7) having a bottom (164) and at least partially defining an open face treating chamber (16); a base (180, para 40) supporting the bottom of the tub (164) and defining a mechanical area beneath the bottom of the tub (Fig. 1); at least one sprayer (34, 36, 38, 40) emitting liquid into the treating chamber (para 21); a recirculation circuit (42, 44) fluidly coupling the tub to the at least one sprayer; a drain circuit (32) fluidly coupling the tub to a household drain (para 22); a recirculation pump (31); and that the base structure comprises mounting elements to mount the liquid 
Licentia teaches a pump assembly (motor 1, pump 2); a mounting bracket (carrier 3) securing the pump assembly to the base (5), that the pump assembly has at least one degree of freedom along the bracket axis (unsecured, e.g. Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Bennett with the mounting arrangement of Licentia for the predictable result of supporting the pump assembly, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The mounting bracket securing pump assembly such that it has at least one degree of freedom along the bracket axis is known in the art of dishwashers, as taught by Licentia and one of ordinary skill in the art would consider inclusion of the such mounting arrangement in the dishwasher of Bennett for the reasons of vibration reduction. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2013/0068266 A1), hereinafter Bennett and Zhou (CN 207734133 U, cited in IDS), hereinafter Zhou.
Regarding claim 1, Bennett is relied upon as discussed above. Bennet does not disclose that the pump assembly has at least one degree of freedom along the bracket axis.
Zhou teaches a base (Fig. 1); a pump (shown in upper left corner of base, Fig. 2); a motor (2); a mounting bracket (4) securing the pump assembly to the base (Fig. 1); and that the pump assembly has at least one degree of freedom along the bracket axis defined along the mounting bracket (along 3.1 and 3.2, via shock absorbing spacer). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the dishwasher of Bennett with the mounting arrangement of Zhou for the predictable result of supporting the pump assembly, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The mounting bracket securing the pump assembly such that it has at least one degree of freedom along the bracket axis, is known in the art of dishwashers, as taught by Zhou, and one of ordinary skill in the art would consider inclusion of the such mounting arrangement in the dishwasher of Bennett for the reasons of shock absorption. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711